DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 8-12, filed 12/22/2021, with respect to the rejections of claims 1 and 7 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Bennett.
Applicant states (pp. 8) that Wu’s approach is different from the claimed invention, since Wu does not require a searcher to enter search parameters. Examiner notices that the instant specification does not teach how search parameters are supplied (fig. 3, #302; [0024]).
Wu teaches a candidate search engine that generates a query capturing the key information in candidates’ profiles (i.e., search parameters) [0022], analogous to the claimed invention.
	Applicant further states (pp. 9) that Tang does not address the same or even a similar problem as that addressed by the claimed invention, or in the same field as the claimed invention. Tang is hereby replaced by Bennett.
	Applicant further states that El-Saban uses a second ranker merely to refine an initial ranker, whereas the claimed invention uses a second ranker for different purpose, and relies on a different set of features. Examiner notices that claim 1 teaches using a first ranker to generate 
El-Saban teaches a system of cascading ranking structure (El-Saban: [0006]), where a first ranker is trained using features of a language different from the query language, while a second ranker is trained using features of the query language (i.e., different set of features) (El-Saban: [0039]). El-Saban uses the first ranker to rank a list of search results, and uses the second ranker to re-rank top results from the list (El-Saban: [0033]). A sorting (i.e., ranking) component employs intelligence to facilitate automatically selecting first and second rankers (El-Saban: [0040]).
	Applicant further states (pp. 9-10) that El-Saban does not teach a user switching between two sets of search results via a user interface. Examiner respectfully disagrees.
El-Saban utilizes user interfaces coupled with the sorting component to facilitate interaction between a user and the rankers (El-Saban: fig. 6; [0043]), such as prompting the user to select information (e.g., decide if a second ranker is needed), or provide information (e.g., which second ranker to use (i.e., switch to) (El-Saban: fig. 7; [0044] and [0046]).
Applicant further states (pp. 10) that El-Saban uses a pre-defined number of search results, which is not analogous to the claimed limitation of a relevance-score based threshold. This limitation is taught by Bennett instead.
Applicant points out (pp. 11) that some cited passages of El-Saban do not describe what is claimed. Examiner agrees, and revised the rejections accordingly, as shown above.
Finally, Applicant states (pp. 11-12) that Wu does not teach the specific limitations of claim 7. These limitations are taught by Bennett instead.
Wu combined with Bennett and El-Saban teaches the argued limitations of claims 1 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US patent application 2017/0344556 [herein “Wu”], in view of Bennett et al. US patent application 2016/0063442 [herein “Bennett”], and further in view of El-Saban et al. US patent application 2010/0262612 [herein “El-Saban”].
Claim 1 recites “A method, comprising: identifying, by one or more computer systems, a plurality of candidates having profile attributes that satisfy parameters of a search;
Wu teaches a candidate search engine that generates a query capturing the key information (i.e., parameters of a search) in candidates’ profiles [0022].
Claim 1 further recites “for each candidate in the plurality of candidates, applying, by one or more computer systems, a first machine learned model to a first set of features to generate relevance scores indicating a measure of relevance between a 
Wu uses a machine learning algorithm to train a ranking model (i.e., first machine learned model) specifically for queries formed based on features of ideal candidates (i.e., profile attributes) in lieu of text-based keywords [0062], to be used to rank search results by a ranking (i.e., relevance) score [0079].
Claim 1 further recites “for those candidates in the plurality of candidates having a relevance score that exceeds a threshold,”
Wu does not disclose this limitation; however, Bennett teaches a rule-based learning system (Bennett: [0067]) to identify potential candidates for job openings using recruiting activities at social media sites. Activities of a candidate at social media sites are grouped and quantified by various types of metrics, on generosity, influence, engagement, activity, impact, clout, etc. (Bennett: [0064]), from which a reputation and/or referral score is calculated. The candidate is considered for outreach when the score meets or exceeds a threshold (Bennett: Abstract).
Claim 1 further recites “determining, by one or more computer systems, a second set of features indicating at least an amount of interaction between a candidate and moderators of opportunities, and a frequency of visits by the candidate to a platform used to conduct the interaction between the candidate and the moderators;”
Wu tracks the interactions and behavior of members of a social network (i.e., platform), e.g., number of search sessions (i.e., frequency of visits) [0095] and messages 
Wu does not disclose the limitation on a separate set of features; however, El-Saban teaches a system of cascading ranking structure (El-Saban: [0006]), where a first ranker is trained using features of a language different from the query language, while a second ranker is trained using features of the query language (i.e., separate set of features) (El-Saban: [0039]). El-Saban uses the first ranker to rank a list of search results, and uses the second ranker to re-rank top results from the list (El-Saban: [0033]). A sorting (i.e., ranking) component employs intelligence to facilitate automatically selecting first and second rankers (El-Saban: [0040]).
Claim 1 further recites “for those candidates in the plurality of candidates having a relevance score that exceeds the threshold, applying, by the one or more computer systems, a second machine learned model to the second set of features to produce an activeness score representing a level of activity of the candidate with respect to the platform;”
Wu does not disclose this limitation; however, Bennett teaches a rule-based learning system (Bennett: [0067]) to identify potential candidates for job openings using recruiting activities at social media sites. Activities of a candidate at social media sites are grouped and quantified by various types of metrics (i.e., second set of features), on generosity, influence, engagement, activity, impact, clout, etc. (Bennett: [0064]), from which a reputation and/or referral score (i.e., activeness score) is calculated. The Bennett: Abstract).
Wu and Bennett do not disclose the limitation on a separate machine learned model; however, El-Saban teaches a system of cascading ranking structure (El-Saban: [0006]), where a first ranker is trained using features of a language different from the query language, while a second ranker is trained using features of the query language (i.e., separate ranker) (El-Saban: [0039]). El-Saban uses the first ranker to rank a list of search results, and uses the second ranker to re-rank top results from the list (El-Saban: [0033]). A sorting (i.e., ranking) component employs intelligence to facilitate automatically selecting first and second rankers (El-Saban: [0040]).
Claim 1 further recites “generating a first ranking of the plurality of candidates according to the relevance scores; and outputting via a user interface at least a portion of the first ranking of the plurality of candidates as a set of search results of the search, and”.
Wu displays (i.e., outputs) a top ranked subset of search results (i.e., first ranking) to the searcher (i.e., moderator) [0061].
Claim 1 further recites “including within the user interface a user interface element that, when selected, causes one or more computer systems to: generate a second ranking of the plurality of candidates according to the activeness scores; and output via the user interface at least a portion of the second ranking of the plurality of candidates as a set of search results of the search.”
Wu and Bennett do not disclose this limitation; however, El-Saban utilizes user interfaces coupled with the sorting component to facilitate interaction between a user and the ranker (El-Saban: fig. 6; [0043]), such as prompting the user (i.e., user interface element) to select information (e.g., decide if a second ranker is needed), or provide information (e.g., which second ranker to use (i.e., switch to) (El-Saban: fig. 7; [0044] and [0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with Bennett and El-Saban. One having ordinary skill in the art would have found motivation to utilize the machine-learned rankers of Wu and Bennett as the first and second rankers of El-Saban respectively to build a cascading ranker, where Wu’s ranker finds candidates qualified for a job opening while Bennett’s ranker further identifies those qualified candidates who are also interested in the job – active job seekers (Bennett: [0073]).
Claims 12 and 19 are analogous to claim 1, and are similarly rejected.

Claim 6 recites “The method of claim 1, wherein the first set of features comprise at least one of: a first match between a profile attribute of the candidate and a parameter of the search; and a reputation score for a skill of the candidate.”
In Wu, headline matching is a measure of similarity (i.e., match) between the query text and the headline snippet (i.e., profile attribute) of each result [0076].
Claim 14 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The method of claim 1, wherein the amount of interaction between the candidate and the moderators of opportunities comprises at least one of: a first number of messages from the moderators to the candidate; and a second number of messages accepted by the candidate.”
Wu teaches claim 1, but does not disclose this claim; however, Bennett receives data/messages from one or more social network systems. Public social content includes blogs, Twitter/Facebook messages, and RSS data; while private social content include data/messages from email, chats, and internal company social networking sites (Bennett: [0057]). Bennett performs semantic analysis to cluster messages into themes, topics, or conversations, such as social network users interested in particular job openings (i.e., number of messages from moderators accepted, or responded to, by the candidate) (Bennett: [0062]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with Bennett and El-Saban. One having ordinary skill in the art would have found motivation to utilize the machine-learned rankers of Wu and Bennett as the first and second rankers of El-Saban to build a cascading ranker, where Wu’s ranker finds candidates qualified for a job opening while Bennett’s ranker further identifies those qualified candidates who are also interested in the job – active job seekers (Bennett: [0073]).
Claim 15 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 1, wherein the frequency of visits by the candidate to the platform comprises a category representing a number of visits to the platform over a period.”
Wu teaches claim 1, by tracking the interactions and behavior of members of a social network, e.g., number of search sessions (i.e., visits) [0095].
Wu does not disclose the limitation on time periods; however, Bennett groups and quantifies activities of a candidate at social media sites by various types of metrics, on generosity, influence, engagement, activity, impact, clout, etc., from which a reputation and/or referral score is calculated (Bennett: Abstract). An example of activity measure is the average number of posts per day from the candidate (i.e., a time period) (Bennett: [0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with Bennett and El-Saban. One having ordinary skill in the art would have found motivation to utilize the machine-learned rankers of Wu and Bennett as the first and second rankers of El-Saban to build a cascading ranker, where Wu’s ranker finds candidates qualified for a job opening while Bennett’s ranker further identifies those qualified candidates who are also interested in the job – active job seekers (Bennett: [0073]).
Claim 16 is analogous to claim 8, and is similarly rejected.

Claim 10 recites “The method of claim 1, wherein the second set of features further comprises a score representing a level of job-seeking interest of the candidate.”
Wu teaches claim 1, but does not disclose this claim; however, Bennett teaches a rule-based learning system (Bennett: [0067]) to identify potential candidates for job openings using recruiting activities at social media sites. Activities of a candidate at social media sites are grouped and quantified by various types of metrics, on generosity, influence, engagement, activity, impact, clout, etc. (Bennett: [0064]), from which a reputation and/or referral score (i.e., level of job-seeking interest) is calculated. The candidate is considered for outreach when the score meets or exceeds a threshold (Bennett: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with Bennett and El-Saban. One having ordinary skill in the art would have found motivation to utilize the machine-learned rankers of Wu and Bennett as the first and second rankers of El-Saban to build a cascading ranker, where Wu’s ranker finds candidates qualified for a job opening while Bennett’s ranker further identifies those qualified candidates who are also interested in the job – active job seekers (Bennett: [0073]).
Claim 17 is analogous to claim 10, and is similarly rejected.

Claim 11 recites “The method of claim 1, wherein the parameters of the search comprise at least one of: a title; a skill; an industry; a location; a seniority; an educational background; a company; and a keyword.”
In Wu, headline matching is a measure of similarity between the query text (i.e., keyword) and the headline snippet of each result [0076].
Claim 18 is analogous to claim 11, and is similarly rejected.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 above, in view of Bennett and El-Saban, and further in view of What does it Mean to be Online on Whatsapp? https://www.howtochatonline.net/chat-apps/whatsapp/what-does-it-mean-to-be-online-on-whatsapp/, 2018, pp. 1-5 [herein “Whatsapp”].
Claim 9 recites “The method of claim 1, wherein the second set of features further comprises an online status of the candidate with the platform.”
Wu and Bennett teach claim 1, where Bennett receives data/messages from one or more social network systems. Public social content includes blogs, Twitter/Facebook messages, and RSS data; while private social content include data/messages from email, chats, and internal company social networking sites (Bennett: [0057]).
Wu and Bennett do not disclose this claim; however, Whatsapp is a social network application providing online status of its users (Whatsapp: pp. 2/5). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wu and Bennett with Whatsapp. One having ordinary skill in the art would have found motivation to incorporate online status in social network applications as a feature in the calculation of Wu’s relevance score or Bennett’s referral score, which is a good indicator of a candidate’s interest in job postings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rodriguez et al. Multiple Objective Optimization in Recommender Systems. ACM RecSys'12, pp. 11-18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163